USDC IN/ND case 3:19-cv-00400-DRL-MGG document 8 filed 06/26/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 ABDALLAH GOROUMI,

                        Plaintiff,

         v.                                              CAUSE NO. 3:19-CV-400-DRL-MGG

 WEXFORD HEALTH SOURCE et al.,

                        Defendants.

                                       OPINION & ORDER

       Abdallah Goroumi, a prisoner proceeding without a lawyer, filed a complaint under 42 U.S.C.

§ 1983. Under 28 U.S.C. § 1915A, the court must screen the complaint to determine whether it states

a claim for relief. The court remains ever mindful that “[a] document filed pro se is to be liberally

construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Here, Mr. Goroumi alleges that, on or about January 17, 2019, he was hit in the jaw while

playing baseball at Indiana State Prison. He fell and landed on his chin, and his jaw began to swell.

The condition didn’t improve, and three days later he put in a request for medical care. He wasn’t

taken to see a doctor because the facility was on lockdown, so he put in another request on January

27, 2019, stating that he could not breath or sleep because of the pain in his jaw. He was seen by a

nurse that same day who told him “everything is normal,” but referred him to see “Nurse Dan.” He

was then seen by Nurse Dan on January 29, 2019, who told him that his jaw was “not in the right

position.” He was sent for an x-ray.

       He didn’t see a doctor until February 8, 2019. He saw Dr. Marthakis (first name unknown),

who examined him and said, “we are going to schedule you to see an outside doctor to fix [t]his broken

jaw.” On February 22, 2019, he still had not been sent out to see a doctor, and he put in another

request for medical care. Four days later, he filed an informal grievance. On March 11, 2019, he was

sent to an outside hospital in Michigan City for a CT scan of his jaw. On April 29, 2019, he was sent
USDC IN/ND case 3:19-cv-00400-DRL-MGG document 8 filed 06/26/20 page 2 of 4



to see an outside doctor in South Bend, Indiana, who told him that the prison should not have delayed

in sending him for care, that his jaw had healed improperly, and that at that point it would be “almost

impossible to get it normal.” Based on these events, Mr. Goroumi sues Wexford Health Source, Dr.

Marthakis, and Warden Ron Neal.

        Under the Eighth Amendment, prisoners are entitled to constitutionally adequate medical care.

To establish such a claim, a prisoner must satisfy both an objective and subjective component by

showing: (1) his medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is

“serious” if it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414

F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant “acted in an intentional

or criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious risk

of being harmed and decided not to do anything to prevent that harm from occurring even though he

could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). “[I]nexplicable delay

in responding to an inmate’s serious medical condition can reflect deliberate indifference,” particularly

when “that delay exacerbates an inmate’s medical condition or unnecessarily prolongs suffering.”

Goodloe v. Sood, 947 F.3d 1026, 1031 (7th Cir. 2020) (citations and quotation marks omitted).

        Giving Mr. Goroumi the inferences to which he is entitled at this stage, he has alleged a

plausible Eighth Amendment claim against Dr. Marthakis. Specifically, he alleges that her delay in

sending him for outside care after determining that his jaw was broken caused him significant pain

and permanent injury. Although further factual development may show that the delay was not caused

by the doctor, he has alleged enough to proceed past the pleading stage.

        He also names Wexford, a private company that provides medical staff at the jail. A private

company may be held liable for constitutional violations when it performs a state function. See Hildreth

                                                    2
USDC IN/ND case 3:19-cv-00400-DRL-MGG document 8 filed 06/26/20 page 3 of 4



v. Butler, 960 F.3d 420, 422 (7th Cir. 2020). However, there is no general respondeat superior liability under

§ 1983, and Wexford cannot be held liable solely because it employs Dr. Marthakis. J.K.J. v. Polk Cty.,

960 F.3d 367, 377 (7th Cir. 2020). A private company performing a state function can also be held

liable to the same extent as a state actor under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). However, there is nothing in

the complaint from which it can be plausibly inferred that Wexford had an official policy of providing

inadequate care to inmates. Mr. Goroumi has not alleged a plausible constitutional claim against this

corporate defendant.

        Mr. Goroumi also sues the warden, but there is nothing in the complaint to indicate that he

was personally involved in Mr. Goroumi’s medical care. The warden cannot be held liable solely

because he is the official overseeing operations at the prison. J.K.J., 960 F.3d at 377; Chavez v. Illinois

State Police, 251 F.3d 612, 651 (7th Cir. 2001). Mr. Goroumi mentions that he sent a grievance to the

warden, but merely having knowledge of an inmate’s problem is not a sufficient basis to impose

liability for monetary damages. Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009). Accordingly, the

warden will be dismissed.

        For these reasons, the court:

        (1) GRANTS the plaintiff leave to proceed against Dr. Marthakis (first name unknown) in her

personal capacity on a claim for monetary damages under the Eighth Amendment for delaying

treatment for his broken jaw;

        (2) DISMISSES all other claims;

        (3) DISMISSES Wexford Health Source and Ron Neal as defendants;

        (4) DIRECTS, the clerk to request Waiver of Service from (and if necessary the United States

Marshals Service to serve process on) Dr. Marthakis at Wexford of Indiana, LLC, along with a copy

of this order and the complaint, pursuant to 28 U.S.C. § 1915(d);

                                                      3
USDC IN/ND case 3:19-cv-00400-DRL-MGG document 8 filed 06/26/20 page 4 of 4



       (5) ORDERS the Indiana Department of Correction and Wexford of Indiana, LLC, to provide

the United States Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who does not waive

service;

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Marthakis to respond, as provided for

in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the

plaintiff has been granted leave to proceed in this screening order.

           SO ORDERED.

           June 26, 2020                               s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                   4
